Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, drawn to a method of preparing an independent free-standing graphene film according to embodiment 1, claims 1-3 in the reply filed on 06/29/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For example, the phrase “performing fumigation with HI at a high temperature of 60 degree”, Examiner would not sure that “HI” stand for Hydrogen Iodine and degree for Celsius or Fahrenheit and “ug/mL” stand for micro gram/milliliter.
Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanos et al. (Title “A facile approach… and vapor separation performance”) (hereinafter Romanos) filed in the IDS on 05/28/2021.
Re claim 1, Romanos teaches a method of preparing an independent free-standing graphene film, wherein comprising steps of: 
(1) formulating graphene oxide (GO, page 3, 2nd paragraph under “2.1. Membrane preparation”) into an aqueous solution of graphene oxide with a concentration of (“distilled water (concentration 5 rng/ml)”, page 3, 3rd paragraph), and performing suction filtration with mixed cellulose ester (MCE) (MCE filter) as a substrate to form a film; 
(2) placing a graphene oxide film attached to a MCE film in a closed container, and performing fumigation with HI at a high temperature of 60 degree for 1 hour (“60 "C for 24 h”); 
(3) coating a melted solid transfer agent uniformly on a surface of a reduced graphene oxide film by evaporation or casting, and performing cooling at room temperature slowly (“the mixture was cooled down”, page 3, 2nd paragraph under “2.1. Membrane preparation”); 
(4) placing the graphene film coated with the solid transfer agent in a good solvent (“ethane”, page 9, 1st paragraph) for the MCE film, and removing the MCE film by etching; and 
(5) removing, by volatilizing at a temperature at which the solid transfer agent is volatilizable, the solid transfer agent from the obtained graphene film supported by the solid transfer agent to obtain an independent free-standing graphene film (“removing them from the polymeric substrate”, page 2, left column).
Romanosdiffers from the claim invention by not disclosing formulating graphene oxide into an aqueous solution of graphene oxide with a concentration of 0.5 µg/mL.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 3. (Currently Amended) The method according to claim 1, wherein the good solvent for the MCE film is ethanol (“ethane”, page 9, 1st paragraph).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104030275A (Title “Preparation method of reduction graphene oxide heat-conducting film”) (hereinafter 275A) filed in the IDS on 05/28/2021 [machine’s translation].
Re claim 1, `275A Example 4 teaches a method of preparing an independent free-standing graphene film, wherein comprising steps of: 
(1) formulating graphene oxide (graphite oxide, pages 8-9) into an aqueous solution of graphene oxide with a concentration of (100mL), and performing suction filtration with mixed cellulose ester (MCE) (mixed cellulose microporous membrane) as a substrate to form a film; 
(2) placing a graphene oxide film attached to a MCE film in a closed container, and performing fumigation with HI at a high temperature of (“100 °C for 60 min”); 
(3) coating a melted solid transfer agent uniformly on a surface of a reduced graphene oxide film by evaporation or casting, and performing cooling at room temperature slowly (“cooled to At room temperature”); 
(4) placing the graphene film coated with the solid transfer agent in a good solvent (100 mL of ethanol) for the MCE film, and removing the MCE film by etching; and 
(5) removing, by volatilizing at a temperature at which the solid transfer agent is volatilizable, the solid transfer agent from the obtained graphene film supported by the solid transfer agent to obtain an independent free-standing graphene film (“the metal ions in the solution were removed”, page 6).
`275A differs from the claim invention by not disclosing formulating graphene oxide into an aqueous solution of graphene oxide with a concentration of 0.5 µg/mL and performing fumigation with HI at a high temperature of 60°C for 1 hour.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 3. (Currently Amended) The method according to claim 1, wherein the good solvent for the MCE film is ethanol (100 mL of ethanol).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanos or `275A in view of Grossman (Pub. No.: US 2014/0311967).
	Romanos or `275A teaches all the limitation of claim 1.
Romanos or `275A fails to teach the limitation of claim 2.
Grossman teaches wherein the solid transfer agent is paraffin ¶ [0080].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of allowing for fabrication of more compact and more stable filtration system as taught by Grossman, [0080]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894